Mr. Justice McINTYRE,
dissenting.
I do not, of course, pretend to say defendant was in fact negligent. The question before us is whether the jury should have been allowed to decide whether defendant was or was not negligent.
According to admissions of the automobile driver and other testimony favorable to the boy, Mrs. Petrossi was driving toward the east in the early morning, with *967the sun shining brightly and reflecting on the automobile hood; sunglasses were required; she was going 25 miles per hour; she topped the crest of a hill, after which she had an unobstructed view of the intersection where plaintiff was struck, for a distance of at least 100 feet; the intersection was in a residential area; and defendant knew children lived in the vicinity.
The plaintiff was riding a bicycle toward the north, which would be from defendant’s right. Through some trees on her right, defendant could see well into plaintiff’s street. She had a wholly unobstructed view into plaintiff’s street for a distance of 40 feet from the intersection, without looking through the trees.
As to whether she tried to look through tire trees, defendant testified: “No, I didn’t look directly through the trees * * She also admitted she would have been able to see through the trees if she had been going less than 25 miles per hour.
Being shown a picture of the intersection area at the time of trial, the defendant admitted a boy on a bicycle could be seen back from the intersection without looking through trees. In fact, a witness who had been driving about “two car lengths” behind Mrs. Petrossi testified, when he was about 70 feet from the intersection, he saw the bicycle rider about ten feet from the intersection.
Despite this witness’ ability to see the boy, defendant claims she did not see him until he entered the intersection. A lady friend riding with her claims she did not see plaintiff until he was less than ten feet from the point of impact and out in the intersection. The ladies admit they were talking as they approached the intersection.
It was for the jury and not for the court to decide whether by proper lookout Mrs. Petrossi should have seen plaintiff before she did. See McDowall v. Walters, Wyo., 360 P.2d 165, 169, rehearing denied 361 P.2d 528; and Stowers v. Carp, 29 Ill.App.2d 52, 172 N.E.2d 370, 375-376.
In Feltner v. Bishop, Wyo., 348 P.2d 548, 550, it was said a vehicle driver must be aware that children may be heedless of their safety, especially in areas where children are likely to be found; and that a driver in such cases must constantly exercise the greatest care possible, even to anticipating a child may unexpectedly dart out in front of the driver’s vehicle. Our court held, in that case, it is for the trier to determine whether proper care was in fact exercised.
A motorist proceeding through a residential or thickly populated area where children are likely to be has a duty to exercise a higher degree of care than under ordinary circumstances. Giangrosso v. Schweitzer, 10 La.App. 777, 123 So. 127, 128; Day v. Johnson, 265 App.Div. 383, 39 N.Y.S.2d 203, 207; Bulger v. Olataka Yamaoka, 111 Wash. 646, 191 P. 786, 787.
In Hinsch v. Amirkanian, 7 N.J.Misc.R. 274, 145 A. 232, it was held a speed of 22 to 25 miles per hour in a crowded residential area was sufficient to justify an inference of negligence. See also Butler v. Allen, 233 N.C. 484, 64 S.E.2d 561, 562-563.
Thus, Mrs. Petrossi’s speed of 25 miles per hour, coupled with her failure to see the Iglehart boy before he entered the intersection, should have gone to the jury for a determination of whether she maintained a proper lookout and otherwise exercised proper care for the circumstances present.